In an action, inter alia, to set aside allegedly fraudulent conveyances of real property and to recover compensatory and punitive damages, the defendants appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), entered August 6, 1986, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We find unpersuasive the defendants’ contention that the plaintiff’s present claims for damages are not legally cognizable. The Court of Appeals stated in a prior decision in this case that "to the extent that the complaint seeks damages, a viable claim is presented despite the payment of the mortgage indebtedness” (Long Is. City Sav. & Loan Assn. v Gottlieb, 58 NY2d 931, 933). The court of first instance properly found that a trial on the merits is warranted. Thompson, J. P., Weinstein, Eiber and Sullivan, JJ., concur.